FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 3, 2022

                                   No. 04-20-00359-CV

                                    Brandon HJELLA,
                                        Appellant

                                            v.

                           RED MCCOMBS MOTORS, LTD,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI15792
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Irene Rios, Justice
             Lori I. Valenzuela, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court